Name: Commission Implementing Regulation (EU) 2019/371 of 7 March 2019 fixing the import duties applicable to certain types of husked rice from 8 March 2019
 Type: Implementing Regulation
 Subject Matter: EU finance;  plant product;  trade;  agricultural policy
 Date Published: nan

 8.3.2019 EN Official Journal of the European Union L 68/3 COMMISSION IMPLEMENTING REGULATION (EU) 2019/371 of 7 March 2019 fixing the import duties applicable to certain types of husked rice from 8 March 2019 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 183, first paragraph, point (a) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America relating to the method of calculation of applied duties for husked rice, approved by Council Decision 2005/476/EC (2), establishes a method for the calculation of applied duties for imports of husked rice. (2) On the basis of the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20, other than import licences for basmati rice, have been issued in respect of 265 824 tonnes for the period from 1 September 2018 to 28 February 2019. The import duty for husked rice falling within CN code 1006 20 other than basmati rice, fixed by Commission Implementing Regulation (EU) No 191/2012 (3), should therefore be adjusted. (3) Implementing Regulation (EU) No 191/2012 should therefore be repealed. (4) The applicable duty must be fixed within 10 days of the end of the period mentioned above. This Regulation should therefore enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 65 per tonne. Article 2 Implementing Regulation (EU) No 191/2012 is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2019. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 2005/476/EC of 21 June 2005 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America relating to the method of calculation of applied duties for husked rice and amending Decisions 2004/617/EC, 2004/618/EC and 2004/619/EC (OJ L 170, 1.7.2005, p. 67). (3) Commission Implementing Regulation (EU) No 191/2012 of 7 March 2012 fixing the import duties applicable to certain husked rice from 8 March 2012 (OJ L 69, 8.3.2012, p. 12).